[Cite as Falkenberg v. Kucharczyk, 2022-Ohio-2361.]

                              COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

MARIE FALKENBERG,                                     :

        Plaintiff-Appellant,                          :
                                                            No. 111014
        v.                                            :

RACHEL KUCHARCZYK, ET AL.,                            :

        Defendants-Appellees.                         :



                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: July 7, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                 Case No. CV-19-913130


                                           Appearances:

                Ryan, LLP, and Daniel J. Ryan, for appellant.

                Milligan Pusateri Co., LPA, and Kimberly K. Wyss, for
                appellee.


MICHELLE J. SHEEHAN, P.J.:

                  This case involves a motor vehicle accident. A jury found defendant-

appellee Rachel Kucharczyk (“appellee”) not negligent. Plaintiff-appellant Marie
Falkenberg (“appellant”) appeals the jury verdict. On appeal, appellant raises the

following two assignments of error:

       I. The jury’s verdict was against the manifest weight of the evidence.

       II. The trial court erred and abused its discretion in denying
       Appellant’s motion to compel and ignoring Ohio Civ.R. 26.

               Our review of the record and applicable law indicates these

assignments of error are not well taken. Accordingly, we affirm the judgment of the

trial court.

Substantive Facts and Procedural History

               Appellant and appellee were involved in a collision on Hoertz Road in

Parma, Ohio on the evening of July 4, 2017. The road has a northbound lane and a

southbound lane that are divided by a double yellow line. The posted speed limit for

the road is 25 m.p.h. There is some elevation change in the area. For the vehicles

traveling northbound approaching the area, there are two warning signs: one

displays the warning “Caution. Vehicles Exiting Drives” and the other one “Hidden

Drive.”

               On the night of the accident, appellee had parked her vehicle in a

grassy area across the street from a friend’s house located on the west side of Hoertz

Road, with the rear of the vehicle facing the road. When she left the house sometime

before 11 p.m. to travel south on the road, she backed her vehicle into her friend’s

driveway first. Before she could move forward to proceed southbound, appellant’s

vehicle appeared in the northbound lane of the road and collided with appellee’s
vehicle. Appellee claimed the collision occurred in her lane of travel, and appellant

claimed it occurred in her lane of travel.

               In March 2019, appellant filed a complaint against appellee Rachel

Kucharczyk; her father Gregory Kucharczyk; and Progressive Specialty Insurance

Company (“Progressive”), appellant’s insurance company. The complaint alleged

that appellee negligently operated her vehicle so as to collide with appellant’s vehicle

(Count 1) and Gregory Kucharczyk negligently entrusted the vehicle to appellee

(Count 2).    Appellant also claimed she was entitled to compensation from

Progressive for her injuries and damages (Count 3).

               In April 2019, appellant dismissed Progressive from the lawsuit. In

February 2020, her original counsel moved to withdraw and her new counsel filed a

notice of appearance. Appellant subsequently dismissed Gregory Kucharczyk, and

her negligence claim against appellee was tried to a jury.

Trial Testimony

               Appellant presented the testimony of Officer Megan Kane and also

testified on her own behalf to prove appellee was negligent in causing the collision.

Regarding damages, appellant presented the video testimony of a cosmetic surgeon.

      a. Officer Kane

               Officer Megan Kane, who arrived at the scene to investigate the

collision, testified that when she arrived, she saw appellee’s vehicle in both the

southbound lane and the northbound lane. The officer testified that she believed

the impact occurred “on the center line.”         She did not take photographs or
measurements at the scene, but drew a diagram to show the approximate positions

of the vehicles when the collision occurred. While she testified appellee’s vehicle

was “on the center line in both lanes,” the diagram she drew did not clearly show

appellee’s vehicle in the northbound lane. The diagram also shows three skid marks

from appellant’s tires very close to the double yellow line. Appellant reported to

Officer Kane that she was traveling at 27 m.p.h. Appellant’s, but not appellee’s,

airbag deployed. Both vehicles were towed, and both drivers left the scene without

going to the hospital.

      b. Appellant Falkenberg

               Appellant acknowledged she was not familiar with the area and was

using a GPS to guide her to her destination. She testified that as she traveled north

on Hoertz Road, “[s]omething had come out from the right side of me when I’m

driving north, and it came across, and we had struck.” Her vehicle ended up near a

telephone pole on her side of the road. Appellant disputed appellee’s account of the

accident that appellee backed into the driveway first — she testified she did not recall

appellee’s vehicle ever being in the driveway. She acknowledged she testified at her

deposition that appellee’s vehicle came “straight out from the grass and fast into the

road,” that no part of appellee’s vehicle was in the southbound lane, and that she

thought her vehicle had hit the passenger side of appellee’s vehicle. She also

acknowledged that she had turned right from Sprague Road onto Hoertz Road to

travel north and that the road from Sprague Road to the area of the accident was not

flat and it was difficult for a motorist to see the road ahead.
               Regarding damages, appellant presented the video testimony of a

cosmetic surgeon who had performed a breast augmentation surgery on her a year

before the accident. She alleged the impact from the collision affected the implants

and sought $350,000 in damages.

      c. Appellee Kucharczyk

               Appellee testified that on the night of the accident, she went to her

friend’s house on Hoertz Road to pick her up to go somewhere else. She testified

she was familiar with the area because her friend lived there. When she arrived at

the house, she parked her vehicle across the road in a grassy area abutting the road,

with the rear of her vehicle facing the road. After spending a short time at her

friend’s house, she and her friend left, intending to travel south on Hoertz Road.

Appellee backed out of the grassy area and across the road into her friend’s driveway

and then put her vehicle in drive. But, before she could move forward in the

southbound lane, appellant’s vehicle — which had made a right turn from Sprague

Road moments earlier — appeared in the northbound lane and collided with

appellee’s vehicle.

               Appellee testified that before she backed out of the grassy area, she

first ensured there were no vehicles turning right from Sprague Road to travel north

on Hoertz Road.       She looked in her rearview and side mirrors at both the

northbound and southbound lanes to make sure there were no vehicles coming from

either direction. There were other vehicles in the driveway at the time, but she was

able to back into the driveway “at least halfway.” With her vehicle partly in the
driveway and partly in the southbound lane, she proceeded to switch the vehicle’s

gear from reverse to drive. At that moment, she saw appellant’s vehicle approaching

in the northbound lane, but she could not move her vehicle backwards and the

collision occurred.

               Appellee testified that part of her vehicle was in her friend’s driveway

and part of it was in the southbound lane of the road. She testified that she knew

her vehicle was not in the northbound lane because she could see the yellow line.

She testified that she did not back fully into the southbound lane but rather backed

into the driveway first because the latter was an easier maneuver. She testified that

she saw appellant’s vehicle approaching in the northbound lane as soon as she

shifted her vehicle from reverse to drive, and she said to her friend who was sitting

at the passenger’s side “that car’s going to hit us.”

               Appellee’s vehicle was struck on the driver’s side of the front bumper.

The police arrived for an investigation of the accident, and after the police left,

appellee took several pictures of the skid marks on the road. According to appellee’s

testimony, the pictures (defendant’s exhibit Nos. E1, E2, and E3) depicted skid

marks on the northbound lane and leakage of fluid from the front end of appellee’s

vehicle on the southbound lane; one picture showed an additional skid mark from

appellant’s vehicle on the southbound lane.

               Appellee testified she disagreed with Officer Kane’s drawing of the

collision, which showed the front of her vehicle on the yellow line. Appellee testified

her vehicle did not cross the median yellow line and that she believed appellant’s
vehicle came into her lane. Appellee testified she contacted the police department

to convey her disagreement with the drawing.

               After the testimony of the witnesses, the trial court instructed the jury

that the burden of proof is on the plaintiff to prove the facts necessary for the case

by a preponderance of the evidence. The trial court also instructed the jury on the

right of way, explaining the right of way means “the right of a vehicle to proceed

uninterrupted in a lawful manner in the direction in which it is moving in preference

to another vehicle approaching from a different direction into its path.” In addition,

the trial court instructed that “to keep her right of way as a preferred party to

continue to travel [un]interruptedly, the driver must * * * operate her vehicle in a

lawful manner. If she does not do so, she loses the right of way and her status as a

preferred party.” Regarding speed, the court instructed the jury that “[a] driver

must operate a motor vehicle at a reasonable or proper speed, neither too fast or too

slow, having due regard to the traffic, surface, and width of the street or highway

and to any other conditions.”

               The jury returned the verdict in favor of appellee.1 This appeal

follows.



1The interrogatories to the jury are not part of the record but they were referred to at the
closing argument by the defense counsel. Counsel stated that the first interrogatory was
whether the defendant was negligent; if the answer was negative, the jury was to render
the verdict for the defendant, and if the answer was affirmative, the interrogatories would
go on to ask if the plaintiff was also negligent and what was the relative fault between the
two parties. The record reflects that, after the jury returned the verdict, the trial court
announced that seven out of the eight jurors found in favor of appellee and answered no
to the question “was the defendant negligent?”
Manifest Weight Review

                Appellant argues the jury lost its way and its verdict is against the

manifest weight of the evidence. She asks that this court vacate the jury verdict and

remand the matter for a new trial.2

                Appellant correctly cites Eastley v. Volkman, 132 Ohio St.3d 328,

2012-Ohio-2179, 972 N.E.2d 517, for our standard of review for a civil trial when a

party claims the jury’s verdict is against the manifest weigh of the evidence.

                In Eastley, the Supreme Court of Ohio held that the criminal standard

of review set forth in State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997)

applies in civil cases as well. Accordingly, when reviewing a claim that a jury verdict

in a civil trial is against the weight of the evidence, an appellate court “‘weighs the

evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the jury clearly lost its way

and created such a manifest miscarriage of justice that the conviction must be

reversed and a new trial ordered.’” Thompkins at 387, quoting State v. Martin, 20

Ohio App.3d 172, 175, 219, 485 N.E.2d 717, 720-721 (1st Dist.1983). E.g., 5500 S.

Marginal Way, L.L.C. v. Parker, 8th Dist. Cuyahoga No. 110736, 2022-Ohio-1071,

¶ 15; Krantz v. Pahnke, 5th Dist. Richland No. 2021 CA 0043, 2022-Ohio-15, ¶ 61-




2Civ.R. 12(C)(2) provides that “[i]n any civil action or proceeding that was tried to a jury,
and when upon appeal all three judges hearing the appeal find that the judgment or final
order rendered by the trial court on the jury’s verdict is against the manifest weight of the
evidence * * *, the court of appeals shall reverse the judgment or final order of the trial
court and remand the case to the trial court for further proceedings.”
62; and Chasteen v. Dix Rd. Property Mgt., 12th Dist. Butler Nos. CA2020-04-055

and CA2020-04-056, 2021-Ohio-463, ¶ 43.

              As a plaintiff’s burden of proof in a civil case is a preponderance of

evidence, our review is therefore to determine whether the jury “clearly lost its way”

in finding appellant Falkenberg failed to prove her claim by a preponderance of

evidence.   “‘Preponderance of the evidence’ means the greater weight of the

evidence, or evidence that leads the trier of fact to find that the existence of a

contested fact is more probable than its nonexistence.” Croone v. Arif, 8th Dist.

Cuyahoga No. 101103, 2014-Ohio-5546, ¶ 18, citing State v. Stumpf, 32 Ohio St.3d

95, 102, 512 N.E.2d 598 (1987). As the court in Eastley further explained:

      “Weight of the evidence concerns ‘the inclination of the greater
      amount of credible evidence,’ in support of one side of the issue rather
      than the other. It indicates clearly to the jury that the party having the
      burden of proof will be entitled to their verdict, if, on weighing the
      evidence in their minds, they shall find the greater amount of credible
      evidence sustains the issue which is to be established before them.
      Weight is not a question of mathematics, but depends on its effect in
      inducing belief.”

(Emphasis sic.) Eastley at ¶ 12, quoting Thompkins at 387, quoting Black’s Law

Dictionary 1594 (6th Ed.1990).

              Furthermore, “[i]n weighing the evidence, the court of appeals must

always be mindful of the presumption in favor of the finder of fact.” Eastley, 132

Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, at ¶ 21. “‘“[I]n determining

whether the judgment below is manifestly against the weight of the evidence, every

reasonable intendment and every reasonable presumption must be made in favor of
the judgment and the finding of facts. * * *.”’” Id. quoting Seasons Coal Co., Inc. v.

Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984), fn. 3, quoting 5 Ohio

Jurisprudence 3d, Appellate Review, Section 60, at 191-192 (1978).            “‘“If the

evidence is susceptible to more than one construction, the reviewing court is bound

to give it the interpretation which is consistent with the trial court’s verdict and

judgment.”’” Id., quoting Seasons Coal at id., quoting 5 Ohio Jurisprudence 3d

Appellate Review, at id. See also Vogel v. Campanaro, 2021-Ohio-4245, 180 N.E.3d

594, ¶ 65 (12th Dist.).

               The plaintiff in a negligence claim must prove (1) duty, (2) breach of

duty, (3) causation, and (4) damages. Anderson v. St. Francis-St. George Hosp.,

Inc., 77 Ohio St.3d 82, 84, 671 N.E.2d 225 (1996). After being instructed on

negligence and pertinent traffic law, including the right of way and speed, the jury

in this case found appellant failed to prove, by a preponderance of evidence, that

appellee was negligent in operating her vehicle. Our review here is to determine

whether the jury’s finding is against the manifest weight of the evidence pursuant to

the standard set forth in Eastley.

               In this case, appellant testified that as she traveled north on Hoertz

Road, appellee’s vehicle came from the right side of the road and appellant’s vehicle

collided with appellee’s vehicle. Appellant did not recall seeing appellee’s vehicle in

the driveway across the street and acknowledged that she had testified in her

deposition that no part of appellee’s vehicle was in the southbound lane and she

thought she hit the passenger side of appellee’s vehicle.
               While the officer testified that she believed the collision occurred “on

the center line,” appellee testified the collision occurred in her lane of travel. She

testified that she looked at both directions of the road before backing into her

friend’s driveway, and that her vehicle was part in the driveway and part in the

southbound lane when the collision occurred. Appellee presented photographs

taken by her after the accident depicting the location of skid marks to show that

appellant’s vehicle was in the southbound lane before driving off to the right side of

the northbound lane. There is also undisputed evidence presented at trial that,

before the collision, appellant had passed two warning signs for hidden driveways

and that she traveled over the speed limit in an area she was unfamiliar with while

it was dark outside.

               Our review thus reflects the record contained sufficient evidence for

the jury to determine whether appellant lost her right of way and whether appellee

was negligent in operating her automobile. “Reversal on the manifest weight of the

evidence and remand for a new trial are not to be taken lightly.” Eastley, 132 Ohio

St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, at ¶ 31.            Weighing the evidence

presented in the trial pursuant to the standard set forth in Eastley and mindful that

“every reasonable presumption must be made in favor of the judgment and the

finding of facts,” we are unable to conclude that the jury, in resolving conflicts in the

evidence, “clearly lost its way” and created a manifest miscarriage of justice

warranting a reversal. Therefore, we affirm the jury verdict in favor of appellee. The

first assignment of error is not well taken.
Discovery

                Appellant’s second assignment of error concerns the trial court’s

denial of her motion to compel.          The record reflects that in February 2020,

appellant’s original counsel withdrew from the case and her current counsel filed a

notice of appearance in the same month. The case was not set for trial until July

2021. Two months before trial, appellant’s new counsel filed a motion to compel

discovery, requesting that appellee provide “all pictures taken at the accident scene

and all pictures taken of the vehicles involved in the accident.” Appellant’s counsel

alleged in the one-paragraph motion to compel that “[n]umerous requests have been

made through discovery and submitted to the defendant with no response from the

attorney for the defendant.” The allegation, however, was not supported by an

affidavit, certification, or exhibits.

                Appellee opposed the motion on the ground that appellant’s counsel’s

statement regarding receiving no response to counsel’s request for discovery was not

supported by a certification required by Civ.R. 37(A)(5)(b), and furthermore, it was

a misrepresentation.      Appellee’s counsel attached an affidavit stating that on

January 6, 2020, appellee had answered appellant’s interrogatories and responded

to request for production of documents; appellant’s new counsel did not serve any

additional written discovery requests; and appellant’s counsel did not contact her

before filing the motion to compel.

                The trial court denied appellant’s motion to compel. On appeal,

appellant argues the trial court abused its discretion in denying the motion.
               It is well settled that a trial court has broad discretion in controlling

the discovery process. State ex rel. Daggett v. Gessaman, 34 Ohio St.2d 55, 295

N.E.2d 659 (1973); Mauzy v. Kelly Servs., Inc., 75 Ohio St.3d 578, 592, 664 N.E.2d

1272 (1996). The trial court abuses its discretion in discovery matters only if it acts

in an unreasonable, arbitrary, or unconscionable manner. State ex rel. Denton v.

Bedinghaus, 98 Ohio St.3d 298, 2003-Ohio-861, 784 N.E.2d 99, ¶ 31.

               On appeal, appellant alleges appellee failed to provide the

photographs taken by appellee after the collision, citing Civ.R. 26(3). The rule

governs initial discovery by a party and requires a party, without awaiting discovery

requests, to produce all documents in that party’s possession that may be used by

that party to support its claims or defenses. Appellee counters appellant’s allegation

by pointing out that the photographs were utilized during the depositions of the

parties in November 2019 and her counsel had provided an affidavit verifying she

had provided full discovery responses in January 2020 and, further, that appellant’s

motion to compel failed to contain the requisite certification that appellant had

attempted to resolve the discovery dispute prior to filing the motion.

               Civ.R. 37(A)(1) authorizes a party to move for a court order

compelling discovery. Pursuant to the rule, the motion to compel “shall include a

certification that the movant has in good faith conferred or attempted to confer with

the person or party failing to make discovery in an effort to obtain it without court

action.” The rule imposes a duty to attempt extrajudicial resolution of any discovery

dispute before filing a motion to compel discovery.
                 There is no certification in appellant’s motion to compel or response

to appellee’s counsel’s affidavit that the photographs were previously produced or

that appellant had made a good-faith attempt to resolve the discovery dispute prior

to filing the motion to compel. Thus, the trial court did not abuse its discretion in

denying appellant’s motion to compel. E.g., PennyMac Loan Servs., L.L.C. v.

Marker, 7th Dist. Jefferson No. 18 JE 0024, 2019-Ohio-4088, ¶ 35 (Civ.R. 37(A)(1)

requires a good faith attempt to resolve a discovery dispute prior to filing a motion

to compel and therefore the trial court’s denial of appellant’s motion to compel was

not an abuse of discretion.). Appellant’s second assignment of error is not well

taken.

                 Judgment affirmed.

         It is ordered that appellee recover of appellant costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

         A certified copy of this entry shall constitute the mandate pursuant to Rule

27 of the Rules of Appellate Procedure.


_________________________________
MICHELLE J. SHEEHAN, PRESIDING JUDGE

CORNELIUS J. O’SULLIVAN, JR., J., and
MARY J. BOYLE, J., CONCUR